Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11 and 13-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hagen et al. (4,836,019) (hereinafter Hagen).
Regarding claim 1, Hagen teaches a pitot tube (60, Fig. 6), comprising: an outer tube (61) extending from a first tube end to second tube end, the second tube end defining a tip portion of the pitot tube (Fig. 6), the tip portion including an inlet opening (63); a tube sleeve (75, 80, 81) inside of the outer tube at least partially defining a tube passage (80, 81) extending from the first tube end to the second tube end, the tube sleeve including a sleeve outer surface having: a sleeve 

    PNG
    media_image1.png
    245
    366
    media_image1.png
    Greyscale

Regarding claims 2 and 14, Hagen teaches the heating element is disposed at both of the sleeve tip portion and the sleeve body portion (Fig. 6).
Regarding claims 3 and 13, Hagen teaches the heating element is one or more heater coils (77, 77A) wrapped around the tube sleeve (Fig. 6).
Regarding claims 5 and 16, Hagen teaches the tube passage includes: a passage throat portion (81) extending from the inlet opening; and a passage body portion (80) extending from the passage throat portion opposite the inlet opening, the throat portion having a smaller throat opening diameter than a body opening diameter of the passage body portion (Fig. 6).
Regarding claims 6 and 16, Hagen teaches the tip portion of the pitot tube converges from an inlet opening diameter at the inlet opening toward the passage throat portion (Fig. 6).
Regarding claims 7 and 17, Hagen teaches the throat opening diameter is less than the inlet opening diameter (see annotated Fig. 6 above).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Anderson et al. (9,856,027) (hereinafter Anderson).
Regarding claims 4 and 12, Hagen teaches all the claimed features except for the tube sleeve including one or more sleeve grooves in the sleeve outer surface to accommodate the heater coils. Anderson teaches a tube sleeve including one or more sleeve grooves in the sleeve outer surface to accommodate the heater coils (Fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide groove in order to mount the heater coils since such an arrangement would provide a tight fitting of the coils into the grooves.
Regarding claims 10 and 20, Anderson teaches the heater coil brazed to inner and outer surface of the body structure of the probe, however, securing the tube sleeve to the outer tube via one of brazing or laser metal deposition, would obvious to a skilled person since such an arrangement would provide a secure fitting between the inner sleeve and the outer tube. 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Seidel et al. (2016/0054159).
Regarding claims 8 and 18, Hagen does not explicitly teach one or more water dams extending from the tube sleeve into the tube passage. Seidel teaches one or more water dams (56) extending from the outer tube sleeve (12) into the tube passage (30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such water dams in the sleeve of Hagen in order to prevent water from entering further into the pitot tube since such water dams would prevent ingested particles to travel down the pitot tube.
Regarding claims 9 and 19, Hagen fails to explicitly teach one or more drain openings extending from the tube passage through the tube sleeve and through the Seidel teaches the one or more drain openings (58) extending from the tube passage through the outer tube (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such drain opening as taught by Seidel in the device of Hagen since such an arrangement would drain the water melted from the ice crystals in the passage in the tube sleeve and the outer tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/8/2021